DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US PG Pub 2015/0130022, hereinafter Watanabe).
Regarding claim 1, figure 1 of Watanabe discloses an integrated circuit (IC) package comprising:
a first die (SC1) with a first surface overlaying a substrate (SUB1), wherein the first die comprises a first metal pad (IND1) at a second surface opposing the first surface;
a dielectric layer (PDL1/INSF1/PDL2) having a first surface contacting the second surface of the first die; and
a second die (SC2) with a surface that contacts a second surface of the dielectric layer, the second die comprising a second metal pad (IND2) aligned with the first metal pad of the first die, wherein a plane perpendicular to the second surface of the first die intersects the first metal pad and the second metal pad.
Watanabe does not explicitly disclose the length of the second die is different from the length of the first die.
 Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 2, figure 1 of Watanabe discloses the first metal pad (IND1) and the second metal pad (IND2) form a capacitor and the first die and the second die communicate through the capacitor (the inductor pads will form a capacitor to an extent through the dielectric layer).
Regarding claim 3, figure 1 of Watanabe discloses the first die (SC1) and the second die (SC2) are galvanically isolated.
Regarding claim 4, Watanabe discloses the first die has a first ground potential and the second die has a second ground potential, wherein the first ground potential differs from the second ground potential by at least 40 volts (¶ 47).
Regarding claim 5, figure 1 of Watanabe discloses the surface of the second die  (SC2) is a first surface, and the substrate (SUB1) is a first substrate, the IC package further comprising: a second substrate (SUB2) contacting a second surface of the second die, wherein the second surface of the second die opposes the first surface of the second die.
Regarding claim 7, figure 1 of Watanabe discloses the dielectric layer comprises:
a first protective overcoat (PDL1) that contacts the second surface of the first die;
a second protective overcoat (PDL2) that contacts the surface of the second die; and
a non-conductive die adhesive (INSF1) sandwiched between the first protective overcoat and the second protective overcoat.
Regarding claim 8, figure 1 of Watanabe discloses a recess in the first protective overcoat (PDL1) that exposes a third metal pad (PAD1) formed at the second surface of the first die; and a wire bond (WIR1) coupled to the third metal pad.

Allowable Subject Matter
Claims 6, 9-17 and 21-23 are allowed.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second recess extending through the second substrate and an insulating layer a recess in the second substrate and an insulating layer of the second die that exposes a portion of a metal layer of the second die to provide a third metal pad, wherein the insulating layer of the second die separates the metal layer of the second die from the second substrate; and a wire bond coupled to the third metal pad”.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second substrate contacting a second surface of the second die, wherein the second surface of the second die opposes the first surface of the second die; a first recess in the second substrate and an insulating layer of the second die that exposes a portion of a metal layer in the second die to provide a third metal pad, wherein the insulating layer of the second die separates the metal layer of the second die from the second substrate; a first wire bond coupled to the third metal pad; a second recess in the first protective overcoat that exposes a fourth metal pad formed at the second surface of the first die; and a second wire bond coupled to the fourth metal pad”.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second die with a surface that contacts a second surface of the dielectric layer, the second die comprising a second metal pad 
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second recess extending through the second substrate and an insulating layer of the second die exposes a portion of a metal layer to provide a fourth metal pad”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895